Name: Commission Regulation (EC) No 537/2002 of 25 March 2002 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  trade policy;  Europe;  trade;  EU finance;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R0537Commission Regulation (EC) No 537/2002 of 25 March 2002 opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countries Official Journal L 082 , 26/03/2002 P. 0003 - 0003Commission Regulation (EC) No 537/2002of 25 March 2002opening an invitation to tender for the reduction in the duty on maize imported into Portugal from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Whereas:(1) Pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a certain quantity of maize into Portugal.(2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal(3), as last amended by Regulation (EC) No 2235/2000(4), lays down the rules governing the administration of those special arrangements. This Regulation lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obligations and, in particular, the obligation to process or use the imported product on the Portuguese market.(3) In the light of current market needs in Portugal, an invitation to tender for the reduction in the duty on imports of maize should be opened in the framework of these special arrangements for imports.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10(2) of Regulation (EEC) No 1766/92 on maize to be imported into Portugal.2. The invitation to tender shall be open until 23 May 2002. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender.3. Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation.Article 2Import licences issued under these invitations to tender shall be valid 50 days from the date they are issued, within the meaning of Article 10(4) of Regulation (EC) No 1839/95.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 177, 28.7.1995, p. 4.(4) OJ L 256, 10.10.2000, p. 13.